DETAILED ACTION
 
 The present application is being examined under the pre-AIA  first to invent provisions. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujimoto et al. (US 2010/0129676) in view of Nakazumi et al. (WO 2019/208129).
It is noted that when utilizing WO 2019/208129 in the above paragraph, the disclosures of the reference are based on US 2021/0238381 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2019/208129 are found in US 2021/0238381.

Re claims 1-4, 6, and 11, Fujimoto discloses prepreg made from glass cloth (i.e. reinforcing material) [162] impregnated with thermosetting composition comprising  polyphenylene ether [59], polybutadiene having a number average molecular weight of 1,000-5,000 [72], crosslinking agent [25], and filler including mixtures of silica and alumina [91]. There is present 2-200 parts crosslinker per 100 parts polybutadiene [86], 2-200 parts polyphenylene ether per 100 parts crosslinker and polybutadiene [86], and 10-350 parts filler per 100 parts of the composition [97] from which it is calculated there is present 2-67% crosslinker, 98-33% polybutadiene, 2-67% polyphenylene ether, and 9-77% filler which overlaps the amounts claimed.

Fujimoto et al. disclose the number average molecular weight of the polybutadiene while the present claims require the weight average molecular weight. However, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the weight average molecular weight of Fujimoto et al. would overlap that presently claimed” In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have selected from the overlapping portion of the claimed range because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  

Further, although there is no explicit disclosure that the polybutadiene is liquid polybutadiene given that it has molecular weight that overlaps that claimed, the polybutadiene would necessarily be a liquid polybutadiene.

Fujimoto et al. discloses the use of boron nitride [91], but does not disclose boron nitride as claimed.

Nakazumi disclose a prepreg [29] comprising polyphenylene ether [72], filler [108], and 0.1-25 parts scaly hexagonal boron nitride, i.e. thermal conductive filler, [103, 106] that has a diameter of 0.1-20 microns [107]. The boron nitride provides improved peel strength, heat resistance after moisture absorption, and thermal conductivity [103, 107].

Therefore, it would have been obvious to one of ordinary skill in the art to use boron nitride disclosed by Nakazumi et al. as the boron nitride in Fujimoto et al. in order to produce prepreg with improved peel strength, heat resistance after moisture absorption, and thermal conductivity.

Re claims 5 and 14-15, while Fujimoto discloses using mixtures of alumina and silica, there is no disclosure of amounts as presently claimed. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Alternatively, it would have been obvious to one of ordinary skill in the art to use amounts of silica and alumina, including those claimed, in order to produce prepreg with desired permittivity, heat resistance, and shapeability [97].

Re claim 7, the "purity" is met as it is same material (natural is 100% pure) or alternatively it would have been obvious to use highest practical purity to avoid interference from impurities.

Re claim 8, the same composition is mixed, thus the limitation would necessarily inherently be met.

Re claim 9-10 and 16, Fujimoto et al.in view of Nakazumi et al. disclose prepreg as described above. Fujimoto et al. also disclose the use of a metal layer disposed on the prepreg [164]. Given that Fujimoto et al.in view of Nakazumi et al. disclose laminate as claimed, it is clear the laminate would inherently have the same thermal conductivity, dielectric loss, and peeling strength as claimed. 

Re claim 12, although there is no disclosure of the thickness of the thermosetting resin layer, it would have been obvious to use thermosetting resin layer with thickness, including that claimed, in order to produce prepreg with desired high frequency properties, moisture absorption, heat resistance, and thermal expansion properties [55].

Re claim 13, given that Fujimoto et al. disclose amount of filler of 9-77% and Nakazumi et al. disclose amount of boron nitride of 0.1-25%, the ratio would overlap that claimed.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to have selected from the overlapping portion of the claimed range because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.   
	 
 
Response to Arguments


Applicant’s arguments are acknowledged.  Since applicant amended the claims with limitations that were not previously claimed (e.g. the weight average molecular weight), the arguments are moot and this action is deemed Final necessitated by amendment.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787